United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2257
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Erasmo Flores, Jr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                          Submitted: December 29, 2016
                             Filed: January 3, 2017
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Erasmo Flores, Jr. pled guilty to aiding and abetting methamphetamine
distribution. The district court1 sentenced him to a term of 180 months in prison, to

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
run consecutively to a previous Minnesota state criminal sentence. Flores’s counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is substantively unreasonable because the
imposition of a consecutive sentence makes the total time of imprisonment excessive,
and the district court failed to properly consider the 18 U.S.C. § 3553(a) factors.
Flores has filed a supplemental brief, stating that he agreed to plead guilty on the
assumption that the sentences would run concurrently. Having jurisdiction under 28
U.S.C. § 1291, this court dismisses the appeal.

      Flores’s plea agreement stated that the government would not seek a
consecutive sentence, and that the stipulations in the agreement did not bind the
court. Flores waived the right to appeal his sentence on any ground, unless the
sentence exceeded 360 months in prison.

       This court finds that Flores’s appeal waiver should be enforced and prevents
consideration of his claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (de novo review of validity and applicability of appeal waiver); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be
enforced if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into waiver and plea agreement, and enforcing waiver would not result in
miscarriage of justice); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s statements made during plea hearing carry strong presumption of verity);
see also 18 U.S.C. § 3584(a) (multiple terms of imprisonment imposed at different
times run consecutively unless court orders that terms are to run concurrently);
U.S.S.G. § 5G1.3(c) (court may run state and federal sentences concurrently, partially
concurrently, or consecutively in order to achieve reasonable punishment). An
independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
reveals no non-frivolous issues for appeal.

      The appeal is dismissed and counsel’s motion to withdraw is granted.
                      ______________________________

                                         -2-